Per Curiam:.
Defendant appeals from a jury verdict finding that he is the father of a child born to plaintiff.
The sole issue on appeal is whether the trial court erred in admitting into evidence, over defendant’s objection, results of a Human Leukocyte Antigen (HLA) blood test.
At the time of trial, MCL 722.716(d); MSA 25.496(d) prohibited the admission of blood test results as probative evidence of paternity. The statute, however, has since been amended to permit results of HLA blood tests to be admitted into evidence. 1982 PA 129. The question we must decidé is whether the amendment should be given retroactive or prospective effect.
As a general rule, statutes are to be given prospective effect only unless the Legislature indicates a contrary intent. Tulkku v Mackworth Rees Division of Avis Industires, Inc (On Remand), 101 Mich App 709, 717; 301 NW2d 46 (1980), lv den 411 Mich 897 (1981). The rule, however, is subject to various exceptions. A statute is to be given retroactive effect if it relates to procedure, McAvoy v HB Sherman Co, 401 Mich 419, 459; 258 NW2d 414 (1977), changes only a remedy, Denham v *334Bedford, 407 Mich 517, 529; 287 NW2d 168 (1980), or deals with a rule of evidence, Sherberneau v Metropolitan Life Ins Co, 44 Mich App 339, 344; 205 NW2d 213 (1973); Tulkku, supra, p 717. The amendment to MCL 722.716(d); MSA 25.496(d) falls into the final exception. It provides that the result of a blood test, including an HLA test, "shall be admissible in evidence in the trial of the case”. 1982 PA 129. The amendment clearly promulgates a rule of evidence and must be given retroactive effect.
From the foregoing, we conclude that the trial court did not err in admitting the HLA blood test results into evidence at the trial.
Affirmed. No costs, a significant question of statutory construction being involved.